Citation Nr: 0917104	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-12 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service-connected major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1972 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The Veteran and his spouse testified at a hearing before a 
Decision Review Officer (DRO) in June 2006.  The Board notes 
that while the Veteran initially requested a hearing before a 
travelling Member of the Board, in a statement dated December 
27, 2007, his representative withdrew such request.  
Therefore, no Board hearing was held in this matter.  38 
C.F.R. § 20.704(e).  

The Board further notes that the Veteran filed a new claim to 
reopen his claim for total disability by reason of individual 
unemployability (TDIU).  The record reflects that there is 
development ongoing on this issue, and it is not currently 
developed for appellate review.

It is also noted that service connection for residuals of a 
closed head injury was denied in December 2004.  A notice of 
disagreement and a reopened claim was received in February 
2005.  When asked for clarification, both the Veteran and his 
representative indicated that this was a new claim and not an 
appeal.  Thereafter, there has been additional development 
and adjudication of the issue.  Most recently an August 2008 
rating denied reopening of the claim.  While there has been 
ongoing evidentiary development on this issue over the course 
of the instant appeal, there is currently no active notice of 
disagreement in the file before the Board.  As such, this 
issue is not before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Concerning the claim for an increased rating for depression, 
the Veteran alleges that his symptoms got worse after his 
mother had a stroke in October 2007.  The Veteran's wife 
submitted an undated statement in which she reported that the 
Veteran cries "all the time", broke down several times 
crying uncontrollably, expressed suicidal thoughts with a 
plan, had panic attacks at least once a week, would not eat 
on his own, would not leave the house, and stared into space.  
In a letter dated in January 2008, the Veteran's wife 
reiterated that the Veteran's depression and nightmares got 
worse, and that he continued to express suicidal thoughts 
with a plan.  The Veteran's VA treatment records reflect that 
the Veteran expressed intermittent suicidal ideation with no 
plans and reported increasing depression and fatigue around 
the time of his mother's death in February 2008.  However, 
his symptoms seemed to improve within a few months 
thereafter.  Nonetheless, insofar as the claimant stated that 
the Veteran's symptoms got worse since his last VA 
examination in January 2005, the Board finds that a new 
examination is warranted in this case.  See VAOGCPREC 11-95 
(April 7, 1995) (where a claimant asserts to the Board that 
there has been a further increase in the severity of his 
disability subsequent to the RO decision, the duty to assist 
may require that the Board remand the issue for additional 
evidentiary development, including a new examination).  

There is a further complication in this case in that the 
Veteran has the residuals of a head injury including 
dementia.  As otherwise noted herein, that pathology has not 
been service connected although there is ongoing action on 
that matter.  It is not clear whether the manifestations of 
the depression can be separated from the manifestations of 
the dementia.  As noted, increased depression has been 
reported by the appellant, but records do not clearly 
describe the depression pathology.  Thus, the need for 
further evaluation as noted.  Additionally, it is unclear 
whether some of the Veteran's symptoms, such as his 
irritability, episodes of violence, and intermittent 
vegetative symptoms, are caused by his service-connected 
depression or by his organic brain damage and/or dementia.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran and the appellant in 
order to have him provide information 
referable to all treatment that he received 
for his MDD and/or his residuals of 
TBI/dementia since April 2008.  Based on 
the response, the RO/AMC should undertake 
all necessary action to obtain copies of 
all clinical records from any identified 
treatment source. The Veteran and the 
appellant should also be informed that he 
can submit evidence to support his claim.  
VA records should be obtained, to the 
extent they are not already of record.  If 
records are not located, the claims folder 
should document the efforts made to obtain 
the records.

2.  The Veteran should then be afforded a 
VA psychiatric examination to the current 
severity of his service connected MDD.  All 
pertinent findings should be set out.  To 
the extent possible, the examiner should 
differentiate symptoms caused by the 
Veteran's MDD from the symptoms caused by 
his dementia and/or other organic brain 
damage.  

All testing or studies deemed necessary 
should be performed, including, if deemed 
appropriate by the examiner, 
neuropsychological testing.  The claims 
files should be made available for the 
examiner's review in connection with the 
evaluation.  All clinical manifestations of 
the Veteran's service connected MDD should 
be reported in detail.  If possible, 
current and past year global assessment of 
functioning (GAF) scores attributed solely 
to the Veteran's MDD should be assigned and 
their significance explained.  The examiner 
should provide an opinion concerning the 
degree of occupational and social 
impairment resulting solely from the 
Veteran's service connected MDD or, if this 
is not possible, the examiner should 
explain why it is not possible.  

All opinions and conclusions expressed by 
the examiner should be supported by a 
complete rationale in the report.  In 
explaining the opinions and conclusions 
reached, the examiner should address the 
previous VA examinations of record, as 
needed.  

3.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case (SSOC) 
and given an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).




